COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                §
 STEVEN PAINTER, TONYA WRIGHT,
 INDIVIDUALLY AND AS                            §
 REPRESENTATIVE OF THE ESTATE                                   No. 08-13-00272-CV
 OF EARL A. WRIGHT, III, DECEASED,              §
 VIRGINIA WEAVER, INDIVIDUALLY                                      Appeal from
 AND AS NEXT FRIEND OF                          §
 ALBERT A. CARILLO, A MINOR,                                     83rd District Court
 TABATHA P. ROSELLO,                            §
 INDIVIDUALLY AND AS                                           of Pecos County, Texas
 REPRESENTATIVE OF THE ESTATE                   §
 OF ALBERT CARILLO DECEASED,                                   (TC # P-6666-83-CV)
                                                §
                        Appellants,
                                                §
 v.
                                                §
 SANDRIDGE ENERGY, INC.,
                                                §
                        Appellee.
                                                §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellants and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, both in this Court and the court below for which let execution issue. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 3RD DAY OF NOVEMBER, 2015.


                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, J., and Chew, C.J. (Senior)
Chew, C.J. (Senior), sitting by assignment
Chew, C.J. (Senior), dissenting without opinion